CCA S31997. On consideration of the petition for grant of review of the decision of the United States Air Force Court of Criminal Appeals, we note that the court below affirmed a sentence that included hard labor without confinement after the convening authority had not approved that punishment. Accordingly, it is ordered that said petition is hereby granted on the following issue:
WHETHER THE AIR FORCE COURT OF CRIMINAL APPEALS ERRED BY AFFIRMING HARD LABOR WITHOUT CONFINEMENT WHEN THE CONVENING AUTHORITY DID NOT APPROVE THAT PUNISHMENT. SEE ARTICLE 66(c), UCMJ.
The decision of the United States Air Force Court of Criminal Appeals is affirmed as to findings and only so much of the sentence as provides for a bad-conduct discharge, confinement for 30 days, and a reduction to the grade of E-l.